Bill was filed by Willie E. Davis, Jr., and his mother, wife of appellant, naming as defendants the Gulf Refining Company as mineral lessee, certain grantees of mineral interests, and, in anticipation of ultimate partition, the children and heirs of the owner and common title source, D.L. Davis. Appellant was also joined as a defendant, "if living." The purpose of the bill was to establish title in complainants to an undivided one-sixth interest in the lands in question, and cancellation of all *Page 814 
instruments executed subsequent to the death of D.L. Davis insofar as they affect the undivided interest of complainants. The interest of complainants if established would in fact be an undivided one-seventh, as later indicated.
The land involved is the East half of the Northwest Quarter, and the Northeast Quarter of the Southwest Quarter of Section 7, Township 1 North, Range 16 West, in Lamar County, Mississippi. In view of the discovery and production of oil thereon by the lessee, Gulf Refining Company, complainants offer to pay a ratable share of the expense of such drilling and production.
The appellant here, the assumption of whose death was belied by his appearance, filed an answer adopting largely the allegations of the original bill, and by way of cross-bill asserted ownership of the undivided one-sixth interest in himself, utilizing the same bases upon which complainants had builded their claim. The original bill was, upon complainants' request, dismissed without prejudice. Answers and cross-bills were thereupon filed by the appellees to the cross-bill of appellant, and there was a decree denying any relief to appellant Willie E. Davis, and decreeing title in the other defendants respectively upon their several cross-bills.
A brief deraignment of the respective titles is as follows: The original owner was D.L. Davis who died intestate in 1924, leaving as his heirs at law his widow, Mrs. Elizabeth Davis, and seven children, among whom was Willie E. Davis, appellant. One of said children died the same year without heirs other than his mother and her other children.
April 4, 1931, all the heirs of D.L. Davis, with the exception of appellant, executed to W.W. Dearman a general warranty deed to the property above described. This deed was duly filed for record May 6, 1931.
There was testimony, accepted by the chancellor, that Dearman shortly thereafter conveyed the lands to Webster Daniels by a deed that was later destroyed by fire. *Page 815 
Daniels sold to Wallace E. Davis by deed filed January 30, 1935. Wallace E. Davis conveyed the lands to Cooper who executed mineral lease to the Gulf Refining Company, and certain mineral deeds.
Original bill was filed January 29, 1945, just one day short of ten years after the filing of the deed to Wallace E. Davis. The chancellor found upon adequate testimony that there had been an open hostile and continuous occupancy of the lands by Daniels and his successors in title since 1931.
Interesting questions would be presented if the claim of adverse possession were confined to the period beginning with the filing of the deed from Daniels to Davis. We are constrained, however, to reject the contention of appellant that the statute was not set in motion by the execution and filing of the deed from the Davis heirs to Dearman May 6, 1931, together with the subsequent adverse occupancy. Such contention is placed upon the ground that, (1) a defect in the acknowledgment divested its recordation of its efficacy as constructive notice, and (2) knowledge by Dearman of the outstanding interest of appellant negatived an intent to claim the entire estate adversely.
As to the first contention, we find no ambiguity nor disabling defect in the acknowledgment which recited that the grantors ". . . acknowleged that they signed and delivered to the foregoing deed," etc. The second contention merits discussion.
The execution of the warranty deed by the heirs of D.L. Davis, as cotenants, to Dearman, a stranger to the title, was an assertion of title and an assumption of dominion which was at once a repudiation of the tenancy and a challenge to the missing cotenant, appellant. Its execution and recordation constituted in legal effect a disseisin and operated as an ouster. Appellant was thereby put upon notice of the asserted claim of his co-tenants, and was put under a duty to challenge their assumption by proper proceedings. Harvey v. Briggs, *Page 816 68 Miss. 60, 8 So. 274, 10 L.R.A. 62; Eastman, Gardiner  Company v. Hinton, 86 Miss. 604, 38 So. 779, 109 Am. St. Rep. 726; Peeples v. Boykin, 132 Miss. 359, 96 So. 177; Shelby v. Rhodes,105 Miss. 255, 62 So. 232, Ann. Cas. 1916D, 1306; Farnsworth v. O'Neal, 158 Miss. 218, 130 So. 101. Other jurisdictions are in complete accord with this principle, which is supported by the text-writers and encyclopedias.
This is the essence of appellees' claim, and we do not disparage the efforts of appellant, made plausible by zealous elaboration, to undermine the propriety of its application by asserted exceptions, and by an endeavor to deflect the incidence of the doctrine by the force of testimony of actual knowledge and recognition by Dearman and Daniels of the preexisting cotenancy. If such knowledge were in fact had, many authorities deny thereto any controlling relevancy when weighed against the actual implications of the warranty deed. Compare Naylor  Jones v. Foster, 44 Tex. Civ. App. 599, 99 S.W. 114; Jones v. Siler, 129 Tex. 18,  100 S.W.2d 352. In view of the finding by the chancellor that neither Dearman nor Daniels knew of and recognized the outstanding title of appellant with a certainty tantamount to waiver, we need not here follow other jurisdictions to the point where even an unequivocal recognition is found not inconsistent with the right of the grantee to depend upon the language and implications of the warranty deed and to assert, as is not uncommon in cases where possession without color of title is made hostile and adverse by the very defiance of another's claim of title, claim to the entire estate.
Appellees' case was found by the chancellor to be strengthened by the actual, as well as constructive, knowledge by appellant of the adverse claim of Dearman  Daniels. It was found that the Davis heirs had given grantees assurance that appellant would later sign the deed or execute quitclaim, and thereby formally ratify their assumption of complete dominion. It was further *Page 817 
found that appellant had written one of the cotenants in 1938 that he would execute a quitclaim deed thereto. It was likewise found that in 1932 appellant visited the lands while occupied by Daniels and observed his manifestations of complete ownership; that neither he nor the other cotentants had demanded any accounting for rents and profits and had left to grantees the responsibility for the payment of all taxes and loans against the lands. Special significance was found by the chancellor in the demand made by appellant of Daniels for the payment of a balance of $75 asserted to be due upon the original purchase from the Davis heirs. Such payment was made to appellant who used same in the purchase of a home for his mother and a sister. From these circumstances the trial court found appellant guilty of laches, and estoppel.
The foregoing incidents are set out merely in order to complete the picture presented by the record. We find that the execution and recording of the warranty deed by the cotenants to a stranger to the title in 1931 set in motion an adverse claim against appellant which was thereupon made available to the grantee, who, by implementing this claim by actual adverse possession through himself and his successors in title for a period beyond the statutory limitation, matured the disseisin into complete ownership. Other points raised by appellant and ably presented are therefore outside our discussion.
Affirmed.